This is a proceeding in which the plaintiff applied for a write ofhabeas corpus to obtain possession of three of her minor children, named, alleged to be in the possession of the defendant. The writ was issued and served, and return thereof made. At the hearing of the matter the court gave judgment that the children be delivered to the plaintiff, whereupon the defendant appealed to this Court, as allowed by the statute (The Code, sec. 1662) in such cases.
It appears at this term that, since the appeal was taken, the plaintiff has become insane and has been committed to, and is now in, the appropriate insane asylum. The counsel for the defendant asks the Court to make such disposition of the appeal as it may deem appropriate and proper.
We are of opinion that the case must be remanded to the judge now riding the Second Judicial District, to the end that he shall have and take jurisdiction of, and take such further action in the matter as the condition of the children mentioned and the   (458) circumstances of the case may warrant and require, according to law. Such proceedings and matters are largely summary in their nature, and may be conducted in the sound discretion of the court, in such way as, in view of the variant circumstances of the case, will promote the ends of justice, secure the rights of parties, and afford adequate protection to the children whose custody may be in question. The statute (The Code, sec. 965) contemplates that, with a view to justice, a case may be remanded. The other statute (The Code, sec. 1661) confers upon the court below very large powers to "promote the interest and welfare of the children." Holley v.Holley, 96 N.C. 229; Knott v. Taylor, ib., 553.
Remanded.
Cited: In re Alderman, 157 N.C. 512. *Page 326